PER CURIAM.
James Edward Mathis appeals the trial court’s denial of his request for public records. Mathis offered to pay for copies of the records, which were admitted into evidence at his trial. The State concedes that the order must be reversed because the trial court failed to state any reasons to support its denial. Accordingly, we reverse. On remand, the trial court shall make arrangements to produce the copies or enter an order stating the legal reasons for denying Mathis’s public records request. See Williams v. State, 741 So.2d 1248 (Fla. 2d DCA 1999).
Reversed and remanded.
ALTENBERND, A.C.J., and BLUE and SALCINES, JJ., concur.